Title: From George Washington to Colonel Stephen Moylan, 5 April 1780
From: Washington, George
To: Moylan, Stephen


          
            Dear Sir
            Head Quarters Morris Town 5th April 1780
          
          I have recd yours of the 28th March. As the Court Martial on Docr shippen will be under the necessity of adjourning for a few Weeks, it is lucky that you did not set out. You shall have notice of the time of their meeting again, which I imagine will suit that of your attendance upon Mrs Moylan to Jersey—In my letter of the 27th March, I informed you of what preparations were making for equipping the Cavalry.
          Lt Colo. Temple, who goes to your Regt, was here a few days ago, but was under the necessity of returning to Virginia on account of his

private concerns. I think it probable that he will bring on some Recruits for the Regt.
          Mrs Washington joins me in Compliments to Mrs Moylan and in condolance on your late misfortune. I am &.
          
            P.S. The Court Martial is adjouned to the 15 May you will therefore come down about that time if no material duty in the line of your command should prevent you.
          
        